Case: 17-50544      Document: 00514374585         Page: 1    Date Filed: 03/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-50544
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 6, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ROYSHENA HOLT,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CR-21-1


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Royshena Holt pleaded guilty to failing to surrender for service of a
federal prison sentence, in violation of 18 U.S.C. § 3146(a)(2).                     She was
sentenced within the advisory guidelines range to 21 months of imprisonment
and three years of supervised release.            Holt argues that her sentence is
substantively unreasonable because the district court failed to consider the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50544     Document: 00514374585       Page: 2   Date Filed: 03/06/2018


                                   No. 17-50544

nature and circumstances of the offense. She contends that her attempt to self-
surrender to law enforcement received insufficient weight and warranted a
more lenient sentence.
      Because Holt did not object to the reasonableness of her sentence, we
review for plain error only. United States v. Peltier, 505 F.3d 389, 391-92 (5th
Cir. 2007). To show plain error, Holt must show a forfeited error that is clear
or obvious and that also affects her substantial rights. Puckett v. United States,
556 U.S. 129, 135 (2009).       If she makes such a showing, this court has
discretion to correct the error only if it seriously affects the fairness, integrity,
or public reputation of judicial proceedings. Id.
      The record reflects that the district court considered all of the mitigating
factors and arguments for leniency but concluded that a within-guidelines
sentence was appropriate under the circumstances and in light of the 18 U.S.C.
§ 3553(a) factors. See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir.
2008). Holt has not shown that the district court committed substantive error,
plain or otherwise, in determining her sentence. See Gall v. United States, 552
U.S. 38, 51 (2007).
      AFFIRMED.




                                         2